UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 97-60435
                          Summary Calendar
                         __________________


KHAN AHMED ARIF,

                                       Petitioner,
versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                       Respondent.

                       - - - - - - - - -   - - -
               Petition for Review of an   Order of the
                    Board of Immigration    Appeals
                         BIA No. A91 541   399
                       - - - - - - - - -   - - -

                         September 30, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Khan Amed Arif seeks to appeal the denial by the Board of

Immigration Appeals (BIA) of his motion to reconsider its October

22, 1996, decision and of his motion to reopen deportation

proceedings.   Arif asserts that the BIA failed to consider all of

the evidence which he presented at the deportation proceedings

and that there is new evidence warranting the reopening of the

proceedings.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-60435
                               -2-

     After reviewing the record before us, we conclude that the

BIA did not abuse its discretion in denying both motions.   See

Ogbemudia v. I.N.S., 988 F.2d 595, 600 (5th Cir. 1993); Ghassan

v. INS, 972 F.2d 631, 638 (5th Cir. 1992).   The petition for

review is DENIED.